Citation Nr: 9925919	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for schizophrenia 
currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1944.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 1996 the case was remanded 
for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected schizophrenia is manifested by some 
irritability but with good judgment without any evidence of 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression, or an inability to 
establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9204 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connection disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's schizophrenia, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, in accordance with 38 C.F.R. §§ 4.2, 
4.41 (1997), the regulations do not give past medical reports 
precedence over current findings.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background

The veteran was initially service connected for dementia 
praecox, paranoid type in February 1945.  At that time, the 
RO assigned a 100 percent disability rating.  The rating was 
decreased and increased by various rating decisions until a 
rating decision dated in February 1977 increased the rating 
to the current 50 percent under Diagnostic Code 9208.  The 
veteran requested another increase in May 1993.  In an August 
1993 rating decision, the RO continued the 50 percent rating.  
The veteran appealed that decision.  The case was remanded 
for further evidentiary development, to include a new 
psychiatric examination, in January 1996.

The veteran was afforded a VA psychiatric examination  in 
June 1993.  He reported his last VA psychiatric 
hospitalization  had been 15 years earlier.  He was last 
employed in a regular job in 1977.  His employment included 
working on a ranch and at a garbage dump.  He got alone fine 
with supervisors and co-workers.  Promotion was not open to 
him.  Objectively, he was tense and nervous and was a poor 
historian.  There was no psychomotor impairment.  Insight was 
present, judgment was fair and intelligence was normal.  His 
affect was serious.  He had trouble falling asleep.  
Socially, he had friends,  but had problems relating to 
people.  He went to the store, to cafes, movies and church.  
He had problems concentrating and had some irritability.  
Self image was good, and he was oriented times three.  The 
diagnosis was schizophrenia, chronic, undifferentiated type.  
The examiner concluded that there was moderate social and 
industrial impairment.

The veteran was afforded a VA psychiatric examination in July 
1996.  He had not seen a psychiatrist in over a year.  He 
could not recall the psychotropic medication he was taking.  
The veteran complained of being somewhat irritable.  On 
examination his memory was fair and he was oriented to date 
and place.  He did serial sevens with some hesitations.  His 
insight was guarded.  His judgment was intact.  He knew right 
from wrong but left the impression that he would get into a 
paranoid state if stressed.  He seemed to need medication to 
sleep.  The diagnosis was chronic, undifferentiated 
schizophrenia disorder in fair remission.  His Global 
Assessment of Functioning Scale (GAF) was in the 60 to 70 
range.  He had some slight symptoms even on medications; some 
sleep problems as well as the episodic paranoid state.  The 
examiner noted that the veteran's disability was mild to 
definite.

VA outpatient treatment records dating from June 1996 to June 
1997 includes a December 1996 treatment note containing an 
impression of post-traumatic stress disorder (PTSD); a March 
1997 notation that the veteran was prescribed Xanax for his 
anxiety; and a June 1997 treatment note indicating that Xanax 
was helping the veteran.  

The veteran was afforded a VA psychiatric examination in June 
1998 in part to determine if post-traumatic stress disorder 
were part of his psychiatric problem.  The veteran related 
that he had been the commander of two veterans' posts in his 
area.  He had never been short of friends.  He has been 
married for over 50 years.  He thought about his military 
experience occasionally, but no longer had nightmares of the 
World War II jungles.  He was generally sleeping O.K.  
Psychological testing was indicative of schizophrenia and was 
below the cutoff for post-traumatic stress disorder.  The 
examiner noted that the veteran had been diagnosed as having 
some dementia.  His memory was vague at times.  His thoughts 
were logical and reality based.  There was no evidence of a 
significant thought disorder.  The diagnosis was chronic, 
undifferentiated type schizophrenia disorder in fair 
remission.  His GAF as a result of schizophrenia was 60.

Analysis

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 C.F.R. § 3.951 (1998).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 1996.  See 61 Fed.  Reg.  
52,695 (1996) (to be codified at 38 C.F.R. pt.  4).  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] .  .  .  will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so." Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  Thus, if the amended regulations are more favorable 
to the veteran, the Board must apply them to the evidence of 
record to determine the appropriate disability rating.  The 
Board notes that, in the January 1999 supplemental statement 
of the case, the RO applied both versions of the regulations 
in determining that no increase was warranted.  Accordingly, 
the Board may similarly consider each version of the 
regulations without determining whether the veteran will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet.App. 384, 
392-94 (1993).

Prior to November 7, 1996, a 50 percent rating was assigned 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was severely impaired.  A 100 percent rating was assigned 
when the veteran was demonstrably unable to obtain or retain 
employment due to totally incapacitation psychoneurotic 
symptoms.  38 C.F.R. § 4.132, Diagnostic Code 9204 (prior to 
November 7, 1996).

Under the revised regulations, effective November 7, 1996, a 
50 percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name 38 C.F.R. § 4.7, 4.130, Code 9204.

Applying the old rating criteria to the evidence prior to 
November 7, 1996, the Board finds that the preponderance of 
the evidence is against a rating in excess of 50 percent.  A 
70 percent rating was warranted when there was severe social 
and industrial impairment.  The evidence of record shows that 
the veteran takes medication, but socializes and has remained 
married for over 50 years.  In July 1996, the examiner found 
that the veteran's schizophrenia was to result in no more 
than mild to definite social and industrial impairment.  A 
higher rating is not justified prior to November 7, 1996.

The Board reaches the same conclusion when applying both the 
old and the revised criteria to the evidence dated subsequent 
to November 6, 1996.  The evidence does not show that the 
veteran suffers from such symptoms as suicidal ideation; 
obsessional rituals; speech intermittently illogical, near-
continuous panic or depression, impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene or an inability to establish and maintain effective 
relationships.  Again, the evidence does show that the 
veteran's thoughts were logical and reality based that there 
is no medical evidence of a significant thought disorder, nor 
was more than definite social and industrial impairment 
evident.  The examiner found that the veteran's schizophrenia 
was in fair remission.  Therefore, the overall disability 
picture more closely approximates a 50 percent rating.  38 
C.F.R. § 4.7. 

On the basis of the facts in this case, neither the old nor 
the new criteria are more beneficial to the veteran.  The 
Board finds that the veteran's disability picture does not 
approximate the criteria necessary for a higher disability 
evaluation for his schizophrenia.  3 8 C.F.R. § 4.7.  In 
fact, under either criterion, the veteran's schizophrenia 
would currently warrant less than a 50 percent evaluation if 
his evaluation were not protected.  Therefore, the Board is 
compelled to conclude that the weight of the evidence is 
against the veteran's claim and that an increased evaluation 
for schizophrenia is not warranted.  The Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. § 
5107.


ORDER

Entitlement to an increased rating for schizophrenia is 
denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

